PUBLISHED ORDER SUSPENDING RESPONDENT FROM THE PRACTICE OF LAW DUE TO DISABILITY
BRENT E. DICKSON, Chief Justice.
Pursuant to Indiana Admission and Discipline Rule 23, Section 25, on October 24, 2013, the Disciplinary Commission filed a "Verified Petition to Determine Disability," requesting this Court to suspend Respondent from the practice of law in this state due to disability. Respondent filed an "Affidavit of Consent to Disability Suspension" on November 6, 2013. On November 14, 2013, the Commission filed an "Unopposed Motion to Vacate Appoint ment of the Hearing Officer, and Motion to Suspend Gordon Lee Harper's License to Practice Law."
Being duly advised, the Court GRANTS the Commission's petition and motion and ORDERS that Respondent be hereby suspended from the practice of law in this state, effective immediately, due to disability, pursuant to Admission and Discipline Rule 28(25). Respondent shall fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26). Respondent may petition for reinstatement upon termination of the disability pursuant to Admission and Discipline Rule 23(4) and (18). The hearing officer appointment in this case is hereby vacated.
The Clerk is directed to forward a copy of this Order to the hearing officer, to the parties or their respective attorneys, and to all other entities entitled to notice under Admission and Discipline Rule 28(8)(d). The Clerk is further directed to post this order to the Court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.
All Justices concur.